Judgment, Supreme *106Court, New York County (Harold Tompkins, J.), entered December 22, 1995, which, after nonjury trial of this breach of contract claim, awarded plaintiff the principal sum of $150,000, unanimously affirmed, with costs.
There was no evidence that defendant performed any of the services for which he was retained by plaintiff. Since defendant failed to perform any of his obligations, he is not entitled to retain any portion of the $150,000 paid to him. This is not a case, as defendant suggests, where he performed his obligations but was ultimately unsuccessful in his negotiations. The court properly refused to admit the English translations of Russian documents where defendant failed to authenticate them as required by CPLR 4542. Concur—Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.